                               C a s e 1:1:19-cv-07992-PAE
                               Case       1 9- c v- 0 7 9 9 2- P A E DDocument
                                                                       o c u m e nt 441
                                                                                      0 Fil e d 006/05/20
                                                                                         Filed    6/ 0 4/ 2 0 PPage
                                                                                                                a g e 11 ofof 11

    B   R O M BE R G      L   A W    O   F FI C E, P. C.
    Bri a n L. Br o m b er g ( A d mitt e d i n N Y , N J & C A)                                                 2 6 Br o a d w a y, 2 7t h Fl o or
    J o s h u a T arr a nt -Wi n dt, A s s o ci at e ( A d mitt e d i n N Y)                                     N e w Y or k, N Y 1 0 0 0 4
                                                                                                                 P h o n e: ( 2 1 2) 2 4 8 -7 9 0 6
                                                                                                                 F a x: ( 2 1 2) 2 4 8 -7 9 0 8


                J u n e 4, 2 0 2 0

                Vi a E C F
                H o n o r a bl e P a ul A. E n g el m a y e r, U. S. D. J.
                S o ut h e r n D i st ri ct o f N e w Y o r k
                4 0 F ol e y S qu a r e
                N e w Yo r k, N Y 1 0 0 0 7

                R e:       P o r ri c elli v. M i dl a n d C r e dit M a n a g e m e nt, In c.
                            S D N Y C a s e N o. 1 9 -C V -7 9 9 2 ( P A E)

                D e a r J u d g e E ng el m a y e r :

                W e r e p r e s e nt th e pl ai ntiff, L i s a P o r ri c elli, i n th e a b o v e- r ef e r e n c e d c a s e.

                P u r s u a nt t o t he Co u rt’ s o rd e r o f M ay 27 , D ef e n d a nt s h a v e n o w i nt r o d u c e d t o t he
                r e c o r d ( E C F N o. 3 9) a “f o r w a r d fl o w a g r e e m e nt” a n d r el at e d d o c u m e nt s t hat a p p e a r
                t o e st a bli s h t h ei r ri g ht t o ar bit r ati o n. Wit h t hi s pr o d u cti o n, P l ai ntiff h a s d et e r mi n e d
                n ot to c o nti n u e t o o p p o s e a r bit r ati o n. A st a y, rat h e r t h a n di s mi s s al, i s ge n e r all y
                a p p r o p ri at e i n su c h a c as e. S e e K at z v. C ell c o P art n e r s hi p , 7 9 4 F. 3 d 3 4 1, 3 4 7 ( 2 d
                Ci r. 2 0 1 5). Ac c o r di n gl y, Pl ai ntiff r e qu e st s t h at Y o ur H o n o r st a y t hi s c a s e s o t hat t h e
                p a rti e s c an p r o ce e d to a r bit r ati o n.

                R e s p e ctf ull y,

                / s/ B ri a n L. B ro m b e r g
                                                                                                                                                                6/ 5/ 2 0 2 0
Gr a nt e d. T h e C o urt a p pr e ci at es t his l ett er. B e c a us e d ef e n d a nts h a v e cl e arl y est a blis h e d t h eir ri g ht t o ar bitr ati o n, a n d
P orri c elli n o l o n g er o p p os es d ef e n d a nts' m oti o n t o c o m p el, t h e o nl y iss u e r e m ai ni n g is w h et h er t o dis miss or st a y t his
c as e. T h e S e c o n d Cir c uit i nstr u cts t h at "t h e t e xt, str u ct ur e, a n d u n d erl yi n g p oli c y of t h e F A A m a n d at e a st a y of
pr o c e e di n gs w h e n all t h e cl ai ms i n a n a cti o n h a v e b e e n r ef err e d t o ar bitr ati o n a n d a st a y r e q u est e d. " K atz v. C ell c o
P's hi p , 7 9 4 F. 3 d 3 4 1, 3 4 7 ( 2 d Cir. 2 0 1 5). P orri c elli h as r e q u est e d a st a y. T h e C o urt a gr e es t h at a st a y will e x p e dit e
t his c as e b y e n a bli n g pr o m pt ar bitr al r es ol uti o n of P orri c elli's cl ai ms a n d d ef erri n g a n y a p p ell at e r e vi e w u ntil aft er t h e
ar bitr ati o n h as c o n cl u d e d.

A c c or di n gl y, t h e C o urt r ef ers P orri c elli's cl ai ms t o ar bitr ati o n a n d st a ys t his c as e p e n di n g t h e o ut c o m e of ar bitr ati o n.
T h e p arti es ar e dir e ct e d t o s u b mit a j oi nt st at us l ett er t o t h e C o urt e v er y 9 0 d a ys, m e as ur e d fr o m t h e d at e of t his or d er,
a d visi n g t h e C o urt as t o t h e st at us of ar bitr ati o n pr o c e e di n gs. T h e Cl er k of C o urt is r es p e ctf ull y dir e ct e d t o t er mi n at e
t h e m oti o n p e n di n g at d o c k et 1 9.
S O O R D E R E D.

                   __________________________________
                         P A U L A. E N G E L M A Y E R
                         U nit e d St at es Distri ct J u d g e
